

Exhibit 10.1


FIRST AMENDMENT TO
CREDIT AGREEMENT
AND
GUARANTY AND SECURITY AGREEMENT
DATED AS OF
OCTOBER 23, 2019
AMONG
RATTLER MIDSTREAM LP,
AS PARENT,
RATTLER MIDSTREAM OPERATING LLC,
AS BORROWER,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
THE LENDERS PARTY HERETO, AND
WELLS FARGO SECURITIES, LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
JPMORGAN CHASE BANK, N.A., AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS











--------------------------------------------------------------------------------


        


FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTY AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTY AND SECURITY AGREEMENT
(this “Amendment”), dated as of October 23, 2019, is among: Rattler Midstream
LP, a Delaware limited partnership (the “Parent”); Rattler Midstream Operating
LLC, a Delaware limited liability company (the “Borrower”); each of the
undersigned guarantors (together with the Parent, the “Guarantors”); each of the
Lenders (as such term is defined in the Credit Agreement referred to below)
party hereto; and Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Parent, the Borrower, the Administrative Agent, and the Lenders are
parties to that certain Credit Agreement, dated as of May 28, 2019 (the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower, the Guarantors and the Administrative Agent are parties to
that certain Guaranty and Security Agreement, dated as of May 28, 2019 (the
“GSA”), which is the Guaranty and Security Agreement referred to in the Credit
Agreement.
C.    Rattler OMOG LLC (“Rattler OMOG”) became a party to the GSA as a Grantor
(as such term is defined in the GSA) thereunder on October 17, 2019 by
delivering that certain Assumption Agreement to the Administrative Agent
pursuant to Section 9.13 of the GSA.
D.    The Borrower has requested and the Lenders signatory hereto have agreed to
amend certain provisions of the Credit Agreement and the GSA as set forth
herein.
E.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants, and agreements contained in this
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof, the Credit Agreement is hereby amended, effective as of the
Amendment Effective Date (as defined below), as follows:


1

--------------------------------------------------------------------------------

        


2.1    Amendments to Section 1.02.
(a)    The following definition is hereby amended and restated in its entirety
to read as follows:
“Loan Documents” means this Agreement, the First Amendment, the Notes, the
Letter of Credit Agreements, the Letters of Credit, and the Security
Instruments.
(b)    The following definitions are hereby added where alphabetically
appropriate to read as follows:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” has the meaning set forth in Section 12.20(b)(i).
“Covered Entity” has the meaning set forth in Section 12.20(b)(ii).
“Covered Party” has the meaning set forth in Section 12.20(a).
“Default Right” has the meaning set forth in Section 12.20(b)(iii).
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among the Parent, the Borrower,
the Administrative Agent, and the Lenders party thereto.
“First Amendment Effective Date” means October 23, 2019.
“OMOG JV” means OMOG JV LLC, a Delaware limited liability company.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning set forth in Section 12.20(b)(iv).
“QFC Credit Support” has the meaning set forth in Section 12.20.
“Qualified Professional Asset Manager” has the meaning set forth in Section
12.19(a)(iii).
“Specified Joint Venture” means a joint venture specified in writing by the
Borrower to the Administrative Agent, and disclosed in writing by the
Administrative Agent to the Lenders as of October 17, 2019.
“Supported QFC” has the meaning set forth in Section 12.20.


2

--------------------------------------------------------------------------------

        


“U.S. Special Resolution Regimes” has the meaning set forth in Section 12.20.
“Wink to Webster” means Wink to Webster Pipeline LLC, a Delaware limited
liability company.
(c)    The definition of “Debt” is hereby amended by deleting from clause (iii)
of the last sentence thereof the words “if, at the time such agreement is made,
the Investment contemplated thereby could have been made pursuant to Section
9.05”.
2.2    Amendments to Section 9.05.
(a)    Section 9.05(k) is hereby amended by replacing the reference therein to
“$150,000,000” with “$300,000,000”.
(b)    Section 9.05(n) is hereby amended and restated in its entirety as
follows:
(n)    Investments in EPIC, Gray Oak, Wink to Webster, OMOG JV and the Specified
Joint Venture, subject to (i) both prior to and after giving pro forma effect
thereto, (A) no Default or Event of Default has occurred and is continuing, (B)
the Consolidated Total Leverage Ratio does not exceed 4.50 to 1.00, and (C)
Availability is not less than 10.0% of the total Commitments and (ii) the Credit
Parties pledging the Equity Interests in EPIC, Gray Oak, Wink to Webster, OMOG
JV and the Specified Joint Venture that such applicable Credit Parties acquire
to the extent permitted by the applicable organizational documents of EPIC, Gray
Oak, Wink to Webster, OMOG JV and the Specified Joint Venture.
(c)    A new subsection (q) is hereby added immediately after subsection (p)
therein to read in its entirety as follows:
(q)    Investments in Wink to Webster and OMOG JV made prior to the First
Amendment Effective Date.
2.3     Amendments to Article XII.
(a)    A new Section 12.19 is hereby added immediately after Section 12.18
therein to read in its entirety as follows:
Section 12.19    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the other Agents and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any Guarantor, that at least one of the following is
and will be true:


3

--------------------------------------------------------------------------------

        


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the other Agents and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any
Guarantor, that none of the Administrative Agent, the other Agents nor any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, or
administration and performance of the Loans, the Letters of Credit, the


4

--------------------------------------------------------------------------------

        


Commitments, and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
other Loan Document or any documents related hereto or thereto).
(b)    A new Section 12.20 is hereby added immediately after Section 12.19
therein to read in its entirety as follows:
Section 12.20    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 12.20, the following terms have the following
meanings:


5

--------------------------------------------------------------------------------

        


(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:  (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).
(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
Section 3.    Amendment to GSA. In reliance on the representations, warranties,
covenants, and agreements contained in this Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 5 hereof, Section
4.05(b) the GSA is hereby amended, effective as of the Amendment Effective Date,
by deleting the word “Upon” at the start of the second sentence thereof, and
replacing it with the words “Except as set forth on Schedule 5, upon”.
Section 4.    Designation of Unrestricted Subsidiary. The Borrower and the
Parent have informed the Administrative Agent that on October 1, 2019, Rattler
OMOG, a wholly-owned Restricted Subsidiary of the Borrower and a Guarantor,
acquired a majority of the Equity Interests of OMOG JV LLC, a Delaware limited
liability company (the “Designated Entity”). In reliance on the representations,
warranties, covenants, and agreements contained in this Amendment, and subject
to the satisfaction of the conditions precedent set forth in Section 5 hereof,
and solely if the Designated Entity now or at any time hereafter constitutes a
Subsidiary under the Credit Agreement, effective as of the Amendment Effective
Date, (a) the Borrower hereby designates the Designated Entity as an
Unrestricted Subsidiary and (b) the parties hereto hereby consent to the
designation of the Designated Entity as an Unrestricted Subsidiary and
acknowledge and agree that (i) this Amendment constitutes written notification
of such designation for purposes of Section 9.17(b) and (ii) such designation
shall not reduce or utilize any amounts otherwise available for Investments
pursuant to Section 9.05.
Section 5.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Amendment Effective Date”) when each of the following
conditions is satisfied (or waived in accordance with Section 12.02 of the
Credit Agreement):
5.1    The Administrative Agent shall have received from Lenders constituting
Majority Lenders, the Guarantors, and the Borrower, counterparts (in such number
as may be requested by the Administrative Agent) of this Amendment signed on
behalf of such Person.


6

--------------------------------------------------------------------------------

        


5.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
5.3    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Amendment.
The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement (as amended by this
Amendment) shall remain in full force and effect following the effectiveness of
this Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects (or, if
already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date;
(ii)    no Default or Event of Default has occurred and is continuing; and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
6.3    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.


7

--------------------------------------------------------------------------------

        


6.4    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.5    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
6.6    Payment of Expenses. To the extent required pursuant to Section 12.03 of
the Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees, charges and disbursements of counsel to the Administrative Agent.
6.7    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
6.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
6.9    Loan Document. This Amendment is a Loan Document.
[SIGNATURES BEGIN NEXT PAGE]




8

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
BORROWER:
 
RATTLER MIDSTREAM OPERATING LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Teresa L. Dick
 
 
Name:
Teresa L. Dick
 
 
Title:
Chief Financial Officer, Executive Vice
President and Assistant Secretary
 
 
 
 
GUARANTORS:
 
RATTLER MIDSTREAM LP
 
 
 
 
 
 
 
 
 
 
By:
Rattler Midstream GP LLC, its General Partner
 
 
By:
/s/ Teresa L. Dick
 
 
Name:
Teresa L. Dick
 
 
Title:
Chief Financial Officer, Executive Vice
President and Assistant Secretary
 
 
 
 
 
 
TALL CITY TOWERS LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Teresa L. Dick
 
 
Name:
Teresa L. Dick
 
 
Title:
Chief Financial Officer, Executive Vice
President and Assistant Secretary
 
 
 
 
 
 
RATTLER OMOG LLC
 
 
 
 
 
 
 
 
 
 
By:
Rattler Midstream Operating LLC, its sole member
 
 
By:
/s/ Teresa L. Dick
 
 
Name:
Teresa L. Dick
 
 
Title:
Chief Financial Officer, Executive Vice
President and Assistant Secretary







SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




ADMINISTRATIVE AGENT,
 
WELLS FARGO BANK, NATIONAL
ISSUING BANK AND LENDER:
 
ASSOCIATION, as Administrative Agent, Issuing
 
 
Bank and as a Lender
 
 
 
 
 
 
By:
/s/ Andrew Ostrov
 
 
Name:
Andrew Ostrov
 
 
Title:
Director



























































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher DiBiase
 
 
Name:
Christopher DiBiase
 
 
Title:
Director













































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nupur Kumar
 
 
Name:
Nupur Kumar
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Christopher Zybrick
 
 
Name:
Christopher Zybrick
 
 
Title:
Authorized Signatory



































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Morris
 
 
Name:
David Morris
 
 
Title:
Authorized Officer













































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeff Ard
 
 
Name:
Jeff Ard
 
 
Title:
Vice President









































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sandra Salazar
 
 
Name:
Sandra Salazar
 
 
Title:
Managing Director













































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
BARCLAYS BANK PLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sydney G. Dennis
 
 
Name:
Sydney G. Dennis
 
 
Title:
Director









































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Monica Pantea
 
 
Name:
Monica Pantea
 
 
Title:
Vice President







































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
By:
/s/ Arize Agumadu
 
 
Name:
Arize Agumadu
 
 
Title:
Vice President











































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
THE BANK OF NOVA SCOTIA, HOUSTON BRANCH
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ryan Knape
 
 
Name:
Ryan Knape
 
 
Title:
Director









































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas T. Hanford
 
 
Name:
Nicholas T. Hanford
 
 
Title:
Vice President











































































SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

        




LENDERS:
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nadia Garcia
 
 
Name:
Nadia Garcia
 
 
Title:
Authorized Signatory



























SIGNATURE PAGE
FIRST AMENDMENT TO CREDIT AGREEMENT